UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CONROY CLAYTON,                              16cv4967 (JGK)
                                             10cr772 (JGK)
                  Plaintiff,
                                             ORDER
          - against -

UNITED STATES OF AMERICA,

                    Defendant.



JOHN G. KOELTL, District Judge:

     The reply to the Government's opposition letter (No. 16-cv-

4967, 0kt. No. 12) is due on January 10, 2020.

SO ORDERED.

Dated:    New York, New York
          December 23, 2019

                                   United States District Judge




                                     USDC SONY
                                     DOCUMENT
                                     ELECTRONICALLY FILED

                                     g;~:   FILED: ---•-   tel/~:[_----·
